 

 

Co me TD Dn F&F WY YP

My NM NY NY NY NY NY NR RDO RR RO RR RE ES
oo aN mH fF WY KF CO ODO OHH DH F&F WY LY K O&O

Case 3:20-mj-05265-DWC Document1 Filed 11/16/20 Page 1 of 6

 

LODGED The Honorable David W. Christel

RECEIVED

November 16, 2020

CLERK U.S. DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY —_________________ DEPUTY

FILED

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, ) CASE NO. MJ20-5265

)
Plaintiff, )

) COMPLAINT for VIOLATION

y ) 18 U.S.C. § 2252(a)(2), (b)(1)

)
)
MICHAEL LAYNE BENNETT, )
)
Defendant. )

 

 

 

 

BEFORE, The Honorable David W. Christel, United States Magistrate Judge, U.S.
Courthouse, Tacoma, Washington.
COUNT 1
(Attempted Distribution of Child Pornography)

In or about November 2020, in Pierce County, within the Western District of
Washington, and elsewhere, MICHAEL LAYNE BENNETT attempted to distribute,
visual depictions, the production of which involved the use of minors engaging in
sexually explicit conduct, and the visual depictions were of such conduct, using any
means and facility of interstate and foreign commerce and which images had been mailed
and shipped and transported in and affecting interstate and foreign commerce by any
means, including by computer.

COMPLAINT/U.S. v. Bennett - | UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

 

Co me TD Dn FW YP eS

My NM NY NY NY NY NY NR RDO RR RO RR RE ES
oo aN mH fF WY KF CO ODO OHH DH F&F WY LY K O&O

 

 

 

Case 3:20-mj-05265-DWC Document1 Filed 11/16/20 Page 2 of 6

All in violation of Title 18, United States Code, Section 2252(a)(2), (b)(1).

And the Complainant states that this Complaint is based on the following
information:

I, Kelsey M. Mendoza, being first duly sworn on oath, depose and say:

I. INTRODUCTION

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and
have been since January 2019. I am currently assigned to the Seattle Division’s Tacoma
Resident Agency. As an FBI Special Agent, I investigate criminal violations relating to
child exploitation and child pornography, including violations pertaining to the illegal
production, distribution, receipt and possession of child pornography, and material
involving the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252,
2252A, 2422, and 2426. I have received specialized training from the FBI Academy
consisting of legal classes, investigative techniques, evidence preservation and collection,
financial related crimes, and other law enforcement training classes. Through my
training and experience, | have developed an understanding of common habits and
practices used by those engaged in criminal acts against children.

2. I am familiar with and have participated in a variety of investigative
techniques including but not limited to: surveillance, interviewing of witnesses/suspects,
and the execution of search and seizure warrants that involved child exploitation and/or
child pornography offenses, and the search and seizure of computers and other digital
devices.

3. As below, based on my investigation and the investigation of other law
enforcement officers, I believe there is probable cause to conclude that MICHAEL
LAYNE BENNETT, has committed the offense charged in Count | of this Complaint—
namely, attempted distribution of child pornography in violation of 18 U.S.C.

§ 2252(a)(2), (b)(1).

4. The facts set forth in this complaint are based on my own personal

knowledge; knowledge obtained from other individuals during my participation in this

COMPLAINT/U.S. v. Bennett - 2 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

 

Co me TD Dn FW YP eS

NM NM NY NY NY NY NY KN NF FEF RFP RP OPO RPE REE EE hl
oo a7 DN nH FWY KF CO ODO OAD DN F&F WY LY KF OC

 

 

 

Case 3:20-mj-05265-DWC Document1 Filed 11/16/20 Page 3 of 6

investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

5. Because this complaint is offered for the limited purpose of establishing
probable cause, I list only those facts that I believe are necessary to support such a
finding. I do not purport to list every fact known to me or others as a result of this
investigation.

6. This Complaint is being presented electronically pursuant to Local
Criminal Rule CrR 41(d)(3).

Il. SUMMARY OF INVESTIGATION

a This investigation arose from a report by a Confidential Human Source (CHS)
who has been working with the FBI in since July. Approximately ten years ago, the CHS had
worked with FBI providing information about the sexual exploitation of children and child
pornography. The CHS contacted FBI in July after the CHS received suspected child
pornography from another person over the internet. At that time, the CHS was again signed up
as a cooperating source. According to the FBI agent who 1s currently working with the CHS and
who reviewed FBI files related to the CHS, the CHS has previously provided accurate and
reliable information that has led to successful prosecutions. This agent reported the CHS has no
criminal history and that the agent is not aware of any information that might cause the agent to
believe the CHS is otherwise unreliable. The CHS is being compensated by the FBI for
information the CHS provided and was compensated by the FBI when the CHS was working
with the FBI ten years ago. The CHS has stated the CHS is willing to testify at a future criminal
proceeding should the CHS’s testimony be relevant.

8. On November 9, 2020, the CHS met with the FBI and reported being contacted by
"wickr" user, "layne483" starting on November 7, 2020. During their chats, "layne483", who
eventually identified himself as Michael Layne of Tacoma, discussed sexually abusing an minor
to whom he had access (MV1). That user also sent the CHS (2) images of suspected child

pornography. The CHS described the images as depicting an adult male engaged in sexual

COMPLAINT/U.S. v. Bennett - 3 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

 

coc Oo me TDN DW SF WYP

NM NM NY NY NY NY NY NY NF EF Re OEP REFEREE REE EE le
oo aD NH FR WY KF CO ODO Oe HTD DN F&F WY NY

 

 

 

Case 3:20-mj-05265-DWC Document1 Filed 11/16/20 Page 4 of 6

activity with a prepubescent female round three or four years old. The images were taken down
shortly after they were sent, and the CHS was not able to access them again. When asked to
provide a more detailed description of what the CHS saw, the CHS provided the following
information:

e File 1: Sent on 11-07-2020 and remained on the phone for about 30 seconds. It
depicted a naked, white, slender, adult male (male), which didn't show his face, lying
on his back on a bed which appeared to be located inside a room. The CHS
remembered seeing a bedcovering on the bed but could not remember its' details. No
other descriptions of the room or the setting could be remembered. It appeared the
male was holding the picture taking device off to the side which showed his point of
view looking at a naked prepubescent female (Jane Doe) approximately 4 or 5 years
old with shoulder length blonde hair situated between the male's legs. Jane Doe held
the male's penis with one hand and at least some of the male's penis was inserted into
her mouth.

e File 2: sent on 11-07-2020 almost immediately after the first and also remained on the
phone for about 30 seconds. It depicted a naked prepubescent female (Jane Doe)
approximately 6 or 7 years old with her face unrecognizable. She had dark brown
hair with an indeterminate length. She was laying on a bed with green sheets and
green pillow cases with a multi-colored blanket or quilt partly on the bed and hanging
off. Her knees were raised but her feet were not visible. The angle of the picture was
focused on her genitals, specifically her vagina. The point of view was from the
originator facing her vagina. Jane Doe's legs were spread apart revealing her exposed
vagina. Her head was situated at the top of the photo. A tanned, Caucasian adult
male's fist was visible at the bottom of the photo with at least 2 fingers extended and
inserted into Jane Doe's exposed vagina. Dark hair was visible on the male's wrist.

9. On November 10, 2020, the CHS reported a further conversation in which
“Michael Layne” sexually assaulting MV1 and told the CHS that me might take a picture of this
abuse the next time he does it to send to the CHS.

10. Based on a query of public and law enforcement databases, I identified an
individual named Michael Layne BENNETT of Tacoma, Washington. BENNETT has the same
birth month and day that Michael Layne provided to the CHS. I also compared BENNETT’s
DOL photo with photos sent by Michael Layne to the CHS. They depict the same person.

11. On November 13, 2020, I obtained federal search warrants for
BENNETT’s home, car, and person, which a team of state and federal agent executed

later that day.

COMPLAINT/U.S. v. Bennett - 4 UNITED STATES ATTORNEY
700 Stewart Street, Suite $220
Seattle, Washington 98101-1271
(206) 553-7970
 

 

Co me TD Dn FW YP eS

My NM NY NY NY NY NY NR RDO RR RO RR RE ES
oo aN mH fF WY KF CO ODO OHH DH F&F WY LY K O&O

 

 

 

Case 3:20-mj-05265-DWC Document1 Filed 11/16/20 Page 5 of 6

12. I encountered BENNETT at his home in Tacoma and asked if he would
agree to an interview. After advising BENNETT of his Miranda rights and BENNETT’s
acknowledgment that he understood his rights, he provided the following information in a
recorded interview:

e MV1 isa real child under the age of one. One month ago, BENNETT
placed his mouth on MV1’s genitals. He was sexually aroused while
assaulting MV 1, and after doing so, he went into the bathroom and
masturbated.

e He explained that he was able to assault MV1 when he had unsupervised
access to MV 1.

e He did communicate with the CHS over “wickr” and while he denied
sending the images the CHS described above, he did take a nude photo of
MV1 while MV 1 was in the bath and send that to the CHS.

13. | During the search, law enforcement seized several digital devices, which
are are currently being reviewed. A preliminary inspection of BENNETT’s phone

revealed evidence of the “wickr” app and some of the messages exchanged with the CHS.

COMPLAINT/U.S. v. Bennett - 5 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
 

 

Co me TD Dn FW YP eS

My NM NY NY NY NY NY NR RDO RR RO RR RE ES
oo aN mH fF WY KF CO ODO OHH DH F&F WY LY K O&O

 

 

 

Case 3:20-mj-05265-DWC Document1 Filed 11/16/20 Page 6 of 6

lil. CONCLUSION
14. Based on the above facts, I believe that there is probable cause to conclude

that MICHAEL LAYNE BENNETT committed the offense charged in this Complaint.

Yolo, Ja 2

KELSEY(M. MENDOZA, Complainant
Special Agent, FBI

The above-named agent provided a sworn statement attesting to the truth of the
foregoing Complaint and Affidavit submitted to me by reliable electronic means pursuant
to Fed. R. Crim. Proc. 4.1(a), and the Court hereby finds that there is probable cause to
believe the Defendant committed the offense set forth in the Complaint.

DATED this 16th day of November, 2020.

id Chiudl

DAVID W. CHRISTEL
United States Magistrate Judge

 

COMPLAINT/U.S. v. Bennett - 6 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
